Citation Nr: 9931442	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
open angle glaucoma, claimed as secondary to service-
connected post-concussion syndrome.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected post concussion syndrome.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965 and from May 1965 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran's claims of entitlement to compensable 
evaluations for the his service-connected bilateral hearing 
loss and his service-connected post concussion syndrome.  The 
RO also denied the veteran's claim of entitlement to service 
connection for open angle glaucoma, claimed as secondary to 
his service-connected post concussion syndrome.

In May 1999, the veteran raised a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  This matter is not currently 
on appeal and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his bilateral 
open angle glaucoma is caused by or the result of his 
service-connected post concussion syndrome.

2.  The competent and probative evidence of record shows that 
the veteran's service-connected post concussion syndrome is 
currently asymptomatic.

3.  The veteran currently has an average pure tone threshold 
of 42 decibels in the right ear and 48 in the left ear, with 
speech recognition ability of 84 percent in the right ear and 
72 percent in the left ear.

4.  The veteran currently has Level II hearing in his right 
ear and Level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The veteran's open angle glaucoma is not due to or the 
result of his service-connected post concussion syndrome.  
38 U.S.C.A. §§ 1110, 1131 (West 1991) 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The criteria for a compensable schedular evaluation for 
post concussion syndrome are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 
(1999); 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999). 

3.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for chronic bilateral 
open angle glaucoma, claimed as secondary to service-
connected post concussion syndrome.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that a well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995), for the proposition that lay evidence linking a fall 
to a service-connected weakened leg sufficed on that point as 
long as there was "medical evidence connecting a currently 
diagnosed back disability to the fall"); Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Upon entrance into service, the veteran reported no history 
of eye trouble and an examiner noted "normal" for the 
veteran's eyes.  The examiner reported that the veteran had 
20/20 distant vision bilaterally.

In a January 1965 clinical note, an examiner noted a 
diagnosis of defective color vision, not considered 
disabling.  The veteran was found to be physically qualified 
for duty.  Subsequent service medical records are negative 
for any additional diagnoses or treatment related to the 
veteran's eyes.

Service medical records reflect that in June 1966, the 
veteran received multiple gunshot wounds to his shoulders, 
right neck, and left leg.  His wounds were reportedly 
debrided on the day of injury and no nerve or artery 
involvement was found.  His neck and thigh wounds reportedly 
healed slowly without any specific treatment.  The veteran 
was found to be ready for discharge and able to return to 
full duty by August 1966 when he reported symptoms of fever 
and pain in his leg.  A diagnosis of thrombophlebitis was 
noted and the veteran was kept in the hospital for further 
treatment of his leg injury.

Upon separation, the veteran reported no history of eye 
trouble and an examiner noted "normal" for the veteran's 
eyes.  The examiner noted 20/20 distant vision and 20/20 near 
vision bilaterally.  A history of a gunshot wound to the neck 
at the base of the skull was noted.  The veteran reported 
recurring, severe headaches and loss of energy due to his 
gunshot wound injuries.

In November 1973, a VA neurological examination was 
conducted.  The veteran reported constant tinnitus and 
recurrent headaches.  Examination of cranial nerve function 
revealed diminished bone conduction on the right side of his 
head, which was the side of the veteran's reported tinnitus.  
A diagnosis of post concussion syndrome was noted, reportedly 
characterized by tinnitus in the right ear, as well as some 
occasional rage reactions in addition to relatively poor 
attention and concentration.  The examination report is 
negative for any complaints or findings related to the 
veteran's eyes.

In February 1974, the RO granted service connection for post 
concussion syndrome, secondary to a gunshot wound of the head 
and neck with tinnitus.

Private and VA treatment records dated between April 1992 and 
February 1994 reflect ongoing complaints and treatment for 
glaucoma.

In July 1994, the veteran filed a claim of entitlement to 
service connection for an eye condition, claimed as secondary 
to his service-connected gunshot wound residuals.  In August 
1994, a VA examination was conducted.  The veteran reported 
that he had been using eye drops to treat his glaucoma for 8 
years.  The VA examiner found that the veteran had 20/25 
corrected vision in one eye and 20/20 corrected vision in the 
other eye, and that the veteran had full visual fields.  His 
eyes appeared externally normal with clear corneas and 
reactive pupils.  The VA examiner diagnosed the veteran with 
visual impairment secondary to head wound.  

In May 1995, the RO denied entitlement to service connection 
for visual impairment, claimed as secondary to a head injury.  
The veteran then submitted a timely Notice of Disagreement 
with that decision in which he asserted that the type of 
glaucoma he had was secondary to his head injury.

VA treatment records dated between October 1995 and March 
1996 reflect ongoing treatment for advanced glaucoma of the 
right eye.  In an outpatient treatment report dated in 
November 1995, a VA examiner noted a diagnosis of glaucoma 
secondary to trauma.

In November 1995, the veteran was provided with a personal 
hearing at the RO in which he indicated that he was currently 
employed at a state prison in Arizona.  The veteran testified 
that his glaucoma began in 1985 when his eyes started to 
water a lot and he would experience blurred vision.  He 
testified that he was informed by his physician that he had 
glaucoma and he was prescribed eye drops.  The veteran 
reported that after several years of using these eyedrops he 
went to the VA clinic and was told that he had a 50 percent 
loss of his peripheral vision.  He further reported that he 
was told by a physician at VA named Dr. H. that his glaucoma 
was concussion-induced rather than hereditary.  Although the 
veteran reported problems in both eyes, he indicated that his 
right eye was much worse and that to his knowledge he did not 
have glaucoma in his left eye.

In February 1996, another VA examination was conducted by the 
same VA examiner who conducted the veteran's August 1994 
examination.  The VA examiner noted that he reviewed the 
veteran's past history and that his glaucoma apparently did 
not develop until 20 years after his concussion injury.  The 
VA examiner noted that his findings were generally the same 
as in his previous examination and that the veteran's 
bilateral glaucoma was not related to his concussion injury 
20 years before.

In a statement submitted in March 1996, the veteran reported 
that he underwent surgery for his glaucoma earlier that month 
and that his treating physician had told him that his 
glaucoma was definitely due to trauma from his head wound.

VA treatment records show that the veteran underwent surgery 
for glaucoma of the right eye in March 1996 and was seen for 
follow-up treatment several times throughout March 1996 and 
April 1996.  These records are negative for any notations 
regarding the etiology of the veteran's glaucoma.

In a statement submitted in November 1996, the veteran 
reported that his vision problems were interfering with his 
employment because he was unable to work with prisoners.  

Analysis

The veteran is seeking entitlement to service connection for 
chronic bilateral open angle glaucoma.  He essentially claims 
his chronic glaucoma is related to his service-connected head 
injury.

As an initial matter, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for open angle glaucoma within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the veteran has 
submitted the August 1994 VA examination report in which he 
was diagnosed with visual impairment due to a head wound and 
the November 1995 VA outpatient treatment report in which he 
was diagnosed with glaucoma secondary to trauma.  See Velez, 
11 Vet. App. at 158; Locher, 9 Vet. App. at 538.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA now has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107. In this instance, there is 
ample medical evidence of record, including two recent VA 
examinations, and the veteran has been provided with a full 
opportunity to submit evidence and argument in support of his 
claim.  Thus, the Board is satisfied that all facts that are 
relevant to these issues have been properly developed and 
that no further development is necessary in order to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
While the Board recognizes that there are two medical reports 
of record in which the veteran's glaucoma was noted to be 
related to his service-connected concussion, the Board finds 
the most probative evidence to be the February 1996 VA 
examination report, in which the VA examiner specifically 
concluded that the veteran's bilateral glaucoma was not 
related to his head injury from 20 years before.

Regarding the August 1994 opinion, the Board notes that this 
opinion was provided by the same VA examiner who conducted 
the February 1996 examination.  However, in the August 1994 
examination report, there is no indication that the VA 
examiner reviewed the veteran's claim's folder or that he had 
any knowledge of the veteran's past medical history.  In the 
February 1996 report, the VA examiner specifically noted that 
he had reviewed the veteran's past medical history and, based 
upon this review, the VA examiner concluded that the 
veteran's glaucoma that developed in 1985 was not related to 
his in-service head wound that had occurred 20 years before.  

In light of the VA examiner's February 1996 conclusions, the 
Board concludes that the subsequently revised August 1994 
notation was based merely on statements and history related 
by the veteran rather than on an independent review of the 
claim's folder.  The Court has made clear that medical 
opinions based on a history furnished by the veteran and 
unsupported by the clinical evidence are of low or limited 
probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
As clearly stated by the Court, without a thorough review of 
the record, an opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  As stated by the Court, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  Thus, the Board finds 
the VA examiner's February 1996 conclusion to be more 
probative than his August 1994 findings, as his earlier 
findings appear to have been based exclusively on statements 
made by the veteran rather than his own independent review of 
the veteran's medical history.  The VA examiner himself in 
essence discounted his 1994 statement.

Regarding the November 1995 opinion, the Board notes that 
this consists merely of a bare notation in the report with no 
explanation or reasons provided.  There is no indication that 
the VA physician had any knowledge of the veteran's past 
medical history beyond what was related by the veteran 
himself.  See Swann, 5 Vet. App. at 180; Black, 5 Vet. App. 
at 180.  Thus, the Board finds this opinion to also be of no 
probative value in determining the etiology of the veteran's 
glaucoma.

While the Board has no doubt that the veteran is sincere in 
his belief that his glaucoma is related to his service-
connected head injury, being a lay person, he does not have 
the professional training, medical knowledge, or expertise to 
offer an opinion as to medical causation; thus, his opinion 
in this regard has no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As noted above, the February 1996 VA 
examiner specifically noted and considered his medical 
history, and found that his glaucoma that was first diagnosed 
in 1985 was not related to his service-connected head injury 
from 20 years before .

The Board wishes to note that it has also considered the 
veteran's assertions that he has been told on several by 
different VA physicians that his glaucoma is related to his 
service-connected head injury.  Specifically, the veteran has 
reported he was first told that there was such a relationship 
by a Dr. H. prior to filing his claim and again by the 
physician who conducted his eye surgery in March 1996.  
However, the Board notes that the RO has obtained the 
veteran's VA treatment records and there is no indication of 
any additional discussion as to the etiology of his glaucoma 
other than those that have been addressed above.  Although 
the Board does not question the veracity of the veteran's 
assertions in this regard, the Court had held that the 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

In summary, the Board has reviewed the medical evidence of 
record, including the medical opinions both for and against 
the veteran's claim, and finds the most probative evidence to 
be the opinion of the February 1996 VA examiner, who reviewed 
the veteran's past medical history and concluded that the his 
glaucoma was not related to his service-connected concussion.  
Thus, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against 
service connection for open angle glaucoma, claimed as 
secondary to service-connected post-concussion syndrome.  The 
benefit sought on appeal is accordingly denied.

II.  Entitlement to increased (compensable) evaluations for 
bilateral hearing loss and post concussion syndrome.

Preliminary Matters

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3 (1999).  In Gilbert, 1 
Vet. App. at 53, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany, 9 Vet. App. at 519, citing Gilbert, 1 
Vet. App. at 54.

Additional law and VA regulations will be discussed where 
appropriate below.

Post concussion syndrome

Factual Background

As noted above, the veteran's service medical records reflect 
that in June 1966, he received multiple gunshot wounds to his 
shoulders, right neck, and left leg.  His wounds were 
reportedly debrided on the day of injury and no nerve or 
artery involvement was found.  His neck and thigh wounds 
reportedly healed slowly without any specific treatment.  
Treatment records are negative for any complaints or 
treatment related to a head injury.

Upon separation, the veteran reported tinnitus, severe 
recurring headaches, and loss of energy due to his gunshot 
wound injuries.  He also reported numbness in the back of his 
neck.  The examiner noted a history of a gunshot wound to the 
neck at the base of the skull.

In November 1973, a VA neurological examination was 
conducted.  The veteran reported recurring headaches and 
constant tinnitus.  The veteran reported that he thought that 
he was knocked unconscious at the time of his initial injury 
but was not sure for how long.  He indicated that since that 
time he has experienced constant headaches that were basilar 
in origin and extended to the frontal areas.  Examination of 
cranial nerve functions revealed diminished bone conduction 
on the right side of his head, which was the side of the 
veteran's reported tinnitus.  A diagnosis of post concussion 
syndrome was noted, reportedly characterized by tinnitus in 
the right ear, as well as some occasional rage reactions in 
addition to relatively poor attention and concentration.  The 
VA neurologist concluded that the precipitating stress was 
head trauma.

In February 1974, the RO granted service connection for post 
concussion syndrome, secondary to a gunshot wound of the head 
and neck with tinnitus, and assigned a noncompensable 
disability evaluation.

In February 1985, a VA physician examination was conducted.  
The veteran reported increasing symptoms of pain, stiffness, 
and weakness in his cervical spine.  X-rays reportedly 
revealed minimal degenerative spurring in the cervical spine 
at the C4-5 area.  

In June 1985, the RO denied an increased rating for the 
veteran's service-connected post concussion syndrome 
secondary to a gunshot wound to the head and neck.  The RO 
granted service connection for traumatic arthritis of the 
cervical spine, secondary to the veteran's gunshot wound to 
the head and neck, and assigned a 20 percent disability 
rating.

In July 1994, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected post 
concussion syndrome.  During an August 1994 VA examination, 
the veteran reported that he was suffering from recurrent 
headaches that began about five years after his in-service 
head injury and that these headaches now occur at a frequency 
of about three times a week.  Cranial nerve testing was 
reportedly intact with no evidence of incoordination, tremor, 
past pointing, or gait disturbance.  The VA examiner 
diagnosed the veteran with recurrent headaches, probably 
muscle contraction, possibly cervicogenic, e.g., related to 
his cervical osteoarthritis.

In the May 1995 rating decision, the RO denied a compensable 
evaluation for the veteran's service-connected post-
concussion syndrome.  A separate disability evaluation of 10 
percent was assigned for the veteran's tinnitus, secondary to 
head trauma, which is the maximum disability evaluation 
available under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).

During his November 1995 hearing, the veteran reported that 
he was experiencing memory problems and that he had suffered 
"grievously" from his recurring headaches.  He testified 
that he suspected these were sinus headaches because he often 
felt pressure building up in his ears that was unbearable.  
He further testified that he also felt pain around the front 
of his face and on the top, back of his head.  The veteran 
explained that this pain would continue for hours at a time 
but that Tylenol(r) often "takes the edge off."

In January 1996, a VA examination was conducted in regard to 
the veteran's head injury.  The veteran reported that he was 
experiencing headaches, memory problems, chronic insomnia, 
and difficulty with problem solving.  Examination of the 
veteran's skull reportedly revealed quite painful temporal 
mandibular joints bilaterally, which the VA examiner 
concluded produced at least part of the veteran's "pressure 
headaches."  All other cranial and neck examinations were 
within normal limits.  Motor, sensory, and cerebellar 
examinations were also reportedly all within normal limits.  
Frontal lobe objective reflexes were found to be normal and 
the veteran was reportedly able to recall three objects at 
three minutes accurately as well as perform serial sevens and 
serial president naming accurately and promptly.  The VA 
examiner concluded that neurological examination did not 
support organic brain syndrome or organic memory impairment 
secondary to his gunshot wound in 1966.  The VA examiner 
found that chronic post-traumatic stress disorder (PTSD), 
insomnia, and depression were likely problems affecting the 
veteran, and that these could be perceived by him as 
impairment of memory and mental acuity.  The VA examiner 
diagnosed the veteran with frequent tension headaches by 
history and painful temporal mandibular joint pain 
bilaterally.

In February 1999, the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.

In an Appellant's Brief submitted in October 1999, the 
veteran's representative asserted that the veteran's post 
concussion syndrome causes symptoms consistent with a 10 
percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

Analysis

The veteran is seeking an increased evaluation for his 
service-connected post concussion syndrome.  He contends that 
he is suffering from headaches, memory loss, and insomnia due 
to his in-service head injury.

The veteran is currently assigned a noncompensable disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which 
pertains to brain disease due to trauma.  Under Diagnostic 
Code 8045, "purely neurological disabilities" will be rated 
under the diagnostic code specifically dealing with the 
pertinent neurological disability, with citation of a 
hyphenated diagnostic code.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under 38 C.F.R. § 4.130, Diagnostic Code 9304 (1998), 
which pertains to dementia due to head trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045, § 4.31 (1999).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for the veteran's service-connected post 
concussion syndrome.  The competent and probative evidence of 
record demonstrates that his post concussion syndrome is 
essentially asymptomatic.  Specifically, the Board found the 
most probative evidence of record to be the report of the 
January 1996 VA examiner, who concluded that neurological 
examination did not support the presence of organic brain 
syndrome or organic memory impairment.  The VA examiner found 
that motor, sensory, and cerebellar examinations were all 
essentially negative and that both cranial and neck 
examinations were within normal limits.  The VA examiner 
concluded that the veteran's insomnia and memory problems 
were most likely related to his service-connected PTSD and 
that his headaches were at least in part caused by his 
painful temporal mandibular joints.

The Board notes that the only other medical evidence of 
record that addresses the etiology of the veteran's symptoms 
is the report of the August 1994 VA examiner.  The August 
1994 VA examiner concluded that the veteran's headaches might 
be related to his cervical osteoarthritis.  The veteran has 
already been assigned a separate 20 percent disability 
evaluation for traumatic arthritis of the cervical spine, 
secondary to his service-connected post concussion syndrome.  
Thus, the Board believes that to grant an additional 
disability rating for headaches based on these findings would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 
(1999) by compensating the veteran twice for the same 
disability.  

Therefore, because there is no medical evidence of record 
attributing the veteran's reported symptoms to his post 
concussion syndrome, and no medical evidence demonstrating 
that the veteran is currently suffering from any residuals to 
his service-connected head injury distinct from his arthritis 
of the cervical spine, the Board concludes that the 
preponderance of the evidence is against a compensable 
disability rating for service-connected post concussion 
syndrome.

The Board wishes to note that it is cognizant that there is 
evidence in the record showing that the veteran was reporting 
recurrent headaches at the time of his discharge from service 
in 1973.  However, even assuming that the veteran may have at 
one time suffered from headaches related to his service-
connected post concussion syndrome, regulations provide that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco, 7 Vet. 
App. at 57-58.  As noted above, the competent and probative 
evidence of record shows that his service-connected post 
concussion syndrome is currently asymptomatic.

The Board also notes that it does not doubt that the veteran 
is sincere in his belief that his headaches, insomnia, and 
memory problems are related to his service-connected post 
concussion syndrome.  However, as noted above, he does not 
have the professional training, medical knowledge, or 
expertise to offer an opinion as to medical causation; thus, 
his opinion in this regard has no probative value.  See 
Espiritu, 2 Vet. App. at 494-495; Grottveit, 5 Vet. App. at 
93.  As noted above, the January 1996 VA examiner could find 
no evidence of organic brain syndrome and specifically 
attributed the veteran's reported symptomatology to other 
disabilities.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 1 
Vet. App. at 589.  However, in absence of a diagnosis of 
organic brain syndrome or any other residual of his service-
connected post concussion syndrome distinct from his 
arthritis of the cervical spine, the Board can find no basis 
on which to grant a compensable disability evaluation.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against a compensable 
evaluation for the veteran's service-connected post 
concussion syndrome.  Thus, the claim is denied.


Bilateral hearing loss.

Factual Background

On an audiological evaluation conducted in February 1994, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
50
75
LEFT
10
20
75
85

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 36 for the right ear and 47 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 96 
percent in the left ear.

In July 1994, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  He contended 
that his hearing loss was more severe than was contemplated 
by his noncompensable disability rating.

On the audiological evaluation in February 1995, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
50
90
LEFT
20
30
85
85

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 42 for the right ear and 55 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.  The VA audiologist noted that the 
results of the veteran's pure tone testing indicated high 
frequency sensorineural hearing loss.  The VA audiologist 
also noted that good word recognition scores were obtained 
bilaterally and that immittance testing revealed normal 
middle ear pressure.

During his November 1995 hearing, the veteran testified that 
his hearing was continuing to worsen and that he had recently 
started using hearing aids.

In December 1995, another audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
80
LEFT
10
15
65
80

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 45 for the right ear and 43 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear.  A diagnosis of moderate to severe 
hearing loss in the 3000 to 4000 Hertz range with good speech 
discrimination was noted.

Another audiological evaluation was conducted in April 1998.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
40
90
LEFT
15
25
70
80

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 42 for the right ear and 48 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 72 
percent in the left ear. 

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  Under both the new 
and old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service- 
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999). 

The most recent VA audiological evaluation available (April 
1998) reveals an average pure tone threshold of 42 in the 
right ear and 48 in the left ear with speech recognition 
ability of 84 percent in the right ear and 72 percent in the 
left ear.  Applying these values to the rating schedule under 
both the new or old regulation results in a numeric 
designation of Level II hearing in the right ear and Level IV 
hearing in the left ear.  Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level IV in the poorer ear and Level II in the better ear.  
Therefore, the objective clinical evidence of record does not 
support a compensable evaluation for bilateral hearing loss.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 10, 
1999). 

The Board has also reviewed the results of the audiological 
evaluations conducted in February 1994, February 1995, and 
December 1995.  However, applying the results of the 
veteran's February 1994 evaluation to the rating schedule 
results in a numeric designation of Level II hearing in the 
right ear and Level I hearing in the left ear, which also 
results in a noncompensable evaluation under Diagnostic Code 
6100.  Additionally, applying the results of the veteran's 
February 1995 evaluation and December 1995 evaluation both 
result in a numeric designation of Level II hearing in the 
right ear and Level II hearing in the left ear, which again 
results in a noncompensable evaluation under Diagnostic Code 
6100.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected bilateral 
hearing loss presents him with increasing problems.  The 
Board has no reason to doubt the veteran.  However, as 
discussed above, the Board has reviewed all the evidence of 
record, and the level of hearing that has been demonstrated 
on objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
3 Vet. App. at 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss.  
The benefit sought on appeal is denied.


ORDER

Entitlement to service connected for chronic bilateral open 
angle glaucoma, claimed as secondary to service-connected 
post-concussion syndrome, is denied.

Entitlement to a compensable schedular evaluation for post 
concussion syndrome is denied.

Entitlement to a compensable schedular evaluation for 
bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

